Citation Nr: 1222409	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral athlete's foot.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2008, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

In March 2009, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's current bilateral athlete's foot cannot reasonably be disassociated from his military service.

2.  The preponderance of the evidence is against a finding that the Veteran currently has asthma related to his military service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has tinnitus related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral athlete's foot have been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated October 2004 and April 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additional letters dated March 2006 and October 2007 also notified the Veteran of regulations pertinent to the establishment of effective dates and of the disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in September 2008 and February 2011.  At the December 2008 hearing before the Board, the Veteran did not assert any deficiency in the notice provided.  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  In May 2009, the Veteran underwent VA examinations pertinent to the issues of appeal.  These examinations were conducted by examiners who reviewed the Veteran's claims file, the history of the conditions with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

The Board remanded this matter in March 2009, for additional evidentiary development including obtaining medical opinions.  The requested medical opinions were obtained through VA examinations in May 2009.  Accordingly, the directives of the Board's March 2009 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Athlete's Foot

The Veteran claims entitlement to service connection for bilateral athlete's foot.  At hearings he has testified that he developed athlete's foot during active service.  He claims he was treated for this skin disorder of the feet during service, but that no medical records of such treatment were made.  He further asserts that he has had this disability ever since service; that is he asserts a continuity of symptomatology.  

The Veteran's service treatment records do not reveal any complaints of, or treatment for, athlete's foot, or any other skin disorder of the feet during active service.  On separation examination in July 1974, clinical evaluation of the Veteran's skin and feet was normal.  

In October 2004, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he had symptoms of scaling and itching of the feet during service when he served in wet conditions in Korea.  He reported having these symptoms on a chronic basis ever since.  Physical examination revealed scaling of both feet including in some of the spaces between the toes.  The diagnosis was tinea pedis, and the examiner's opinion was that it was at least as likely as not due to service.  No rationale was offered for the medical opinion.

In May 2009, another VA Compensation and Pension examination of the Veteran was conducted.  The examiner indicated that he had reviewed the record including private, service, and VA treatment records.  A physical examination of the feet revealed symptoms of scaling; and the diagnosis was suspected dermatophytosis and intertrigo.  The medical opinion was that the Veteran described onset during service and that he served in conditions which would have promoted such a skin disorder.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to provide lay evidence of skin symptoms of the feet.  Moreover, two recent VA Compensation and Pension examinations confirm the presence of this disability and link it to service based upon his reported symptoms.  Accordingly, service connection for bilateral athlete's foot is warranted.



II.  Asthma

The Veteran claims entitlement to service connection for asthma.  He claims that he was exposed to the exhaust fumes from firing mortar rounds during service and that this caused his asthma.  The Veteran has asserted this in testimony at two hearings: a June 2007 hearing before a Decision Review Officer (DRO); and a December 2008 hearing before the under signed Acting Veteran's Law Judge.  

The Veteran's discharge papers, Form DD 214, confirm that he served in the Army as an Infantry Indirect Fire Crewmember, a mortar crewman.  Accordingly, the Board accepts as fact that the Veteran was exposed to the exhaust fumes from firing mortar shells during active service.  

The Veteran's service treatment records do not reveal any complaints of, or treatment for, asthma or any other respiratory symptoms during active service.  His July 1974 separation examination noted that his chest and lungs were normal.  In August 1974, the Veteran filled out a report of medical history in conjunction with a visit to a service department dental clinic.  He specifically reported "no" to the question which asked if he had asthma.  

Private medical treatment records dated from 2000 to the present have been obtained.  The earliest contemporaneous medical evidence of a diagnosis of asthma is an August 2000 treatment record which indicates a diagnosis of asthma that was not well controlled.  Follow-up records dated October 2000 and February 2001 reveal that the Veteran's asthma was brought under control with medication.  An August 2003 treatment record indicates that the Veteran's asthma was not controlled at that time.  

In December 2005, the Veteran's private treating physician submitted a letter which stated that the Veteran "also suffers from chronic high blood pressure and asthma since 1990."  In July 2006, the physician submitted another letter with an identical report that the Veteran had asthma since 1990.  

VA treatment records dated May 2003 reveal that he established health care in the VA system at that time.  He reported a history of asthma upon initial evaluation, but did not indicate the length of the history.  VA treatment records show continued diagnosis of asthma along with prescribed medication to treat asthma.  

In January 2008, the Veteran's private treating physician submitted another letter which stated that "it is more likely than not, that [the Veteran's] chronic asthma is a service-connected disability.  [The Veteran's] active duty indicates exposure to the chemicals in the mortar shells, while his job in the DMZ of Korea was Mortar Infantry."  The Board already acknowledges that the Veteran was exposed to the exhaust fumes of mortar shell fire during service.  However, this medical opinion is not probative.  First, the medical opinion is directly contradicted by the private physician's two prior letters both of which indicate that the Veteran was diagnosed with asthma in 1990, over 15 years after he separated from service.  Second, the physician does not offer any rationale to support his opinion; he in no way explains how such exposure during service cause onset of asthma over a decade and a half later.  This medical opinion lacks credibility and any probative value in light of the lack of rationale and physician's own medical records contradicting the evidence presented.  

In May 2009, a VA Compensation and Pension examination of the Veteran was conducted.  After full examination and review of the evidence of record, the diagnosis was asthma.  The examining physician's medical opinion was that it was less likely than not that the Veteran's asthma was related to service.  This opinion was supported by rationale that the medical documentation of the diagnosis of asthma was decades after service and that if asthma was the result of exposure to mortar shells that it would have become immediately apparent and not had the delayed onset as indicated by the other credible evidence of record.  

The Veteran reports that he had onset of asthma as a result of exposure to the fumes from firing mortar shells during service.  He claims that he has had respiratory symptoms ever since.  The evidence supports that he was exposed to the fumes as he claims.  The credible evidence of record does not show that his current asthma is related to service or any such exposure during service.  The Veteran claims he had respiratory symptoms ever since his exposure during service; yet, he reported a lack of asthma or any other respiratory symptoms on a report of medical history at separation from service in August 1974.  Separation examination revealed his lungs were normal.  The evidence from the Veteran's own private physician indicates onset of asthma in 1990, over a decade and a half after service.  To the extent that the physician indicates a positive nexus opinion it is not probative or credible in light of the physician's other records.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303  2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  To the extent that the Veteran asserts a continuity of symptomatology it is not credible as it is directly contradicted by credible evidence of record indicated above; including a contemporaneous statement by the Veteran denying any history of asthma upon discharge from the service.

Finally, the 2009 VA medical opinion indicates no nexus between the Veteran's asthma and service.  This medical opinion is credible and probative.  It provides a rationale and accounts for all of the evidence of record.  

The preponderance of the evidence is against the claim for service connection for asthma; there is no doubt to be resolved; and service connection is not warranted.

III.  Tinnitus

The Veteran claims service connection for tinnitus.  He claims that he was exposed to the noise of weapons fire during active service and that this caused tinnitus, ringing in his ears, which has persisted ever since.

Again, the evidence supports that the Veteran served in the Army from August 1972 to August 1974 as a mortar crewmember.  Accordingly, the Board accepts as fact that the Veteran was exposed to the noise of weapons fire as he so asserts.  

The Veteran's service treatment records do not reveal any complaints of hearing loss or tinnitus during service.  Separation examination of the Veteran was conducted in July 1974.  Clinical evaluation of the Veteran's ears and ear drums was normal.  Audiometric test results on separation examination revealed that the Veteran hearing was also within normal limits.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  

In August 1974 the Veteran filled out a report of medical history in conjunction with a visit to a service department dental clinic.  He specifically reported "no" to the question which asked if he had ear trouble.

With the exception of the Veteran's assertions, there is no other evidence of tinnitus until a July 2007 neurology consultation.  He reported symptoms of hearing loss and tinnitus dating back to service.  This report erroneously identifies the Veteran as a "Korean War Veteran."  The Veteran served in Korea two decades after the Korean War ended.  The impression included "hearing loss/tinnitus . . . suspect that tinnitus is secondary to injury from loud noises and more likely than not related to his time in the military given the duration of symptoms."  This opinion lacks credibility and probative value.  While the Veteran was certainly exposed to some military noise during his duties as a mortar crewmember, he did not serve in combat.  This medical report constantly refers to the Veteran as a Korean War Veteran and assumes a level of combat weapons noise exposure to which the Veteran was not exposed to.  

In January 2008 when a VA audiology Compensation and Pension examination of the Veteran was conducted.  On examination he reported a history of military noise exposure and bilateral tinnitus.  He reported the onset of tinnitus during service in 1973.  No medical opinion was indicated.

In May 2009, another VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported onset of tinnitus symptoms in 1973 as a result of noise exposure during service.  Examination revealed some current hearing loss.  The examiner expressed the medical opinion that it was less likely than not that the current tinnitus was related to service or noise exposure during service.  The rationale was that the tinnitus appeared related to his current hearing loss, which is not service-connected as hearing was normal on separation examination with no report of symptoms during service.  

The Veteran's reports of a continuity of symptomatology are not credible in light of the VA examination report and the other credible evidence of record which directly contradicts the reported symptoms of tinnitus.  Moreover, the 2007 medical opinion is not probative as it is based upon incorrect facts related to the level of noise exposure experienced by the Veteran during service.  There is no credible evidence providing a nexus to service.  The preponderance of the evidence is against the claim for service connection for tinnitus; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for bilateral athlete's foot is granted.

Service connection for asthma is denied.

Service connection for tinnitus is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


